Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The references of record effectively set forth the state of the art, however, none of the prior art describes, teaches or suggests the claimed embodiments.  The reticle for an apparatus for EUV exposure, the reticle comprising: a substrate including an edge region and a main region; a multi-layer structure on the main region and a portion of the edge region of the substrate, a sidewall of the multi-layer structure overlying the edge region of the substrate; a capping layer covering an upper surface and the sidewall of the multi-layer structure and at least a portion of the edge region of the substrate; and an absorber layer on the capping layer, the absorber layer covering an entire upper surface of the capping layer on the edge region of the substrate, wherein: a stacked structure of the capping layer and the absorber layer is on an upper surface of the edge region of the substrate, and a sidewall of the stacked structure of the capping layer and the absorber layer is perpendicular to an upper surface of the substrate.  More particularly the stacked structure of the capping layer and the absorber layer is on an upper surface of the edge region of the substrate, and a sidewall of the stacked structure of the capping layer and the absorber layer is perpendicular to an upper surface of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737